--------------------------------------------------------------------------------

 
Exhibit 10


FIRST FEDERAL BANKSHARES, INC.
VANTUS BANK
CHANGE IN CONTROL AGREEMENT


This Change in Control Agreement (“Agreement”) is made effective as of the 5th
day of January, 2009 by and between First Federal Bankshares, Inc., a Delaware
corporation (the “Company”), with its principal administrative office at 329
Pierce Street, Sioux City, Iowa 51101 and Vantus Bank (formerly First Federal
Bank), the federal stock savings bank subsidiary of the Company (the “Bank”) and
Levon Mathews (“Executive”).


WHEREAS, Executive is employed as the President and Chief Executive Officer of
the Bank; and


WHEREAS, the Company and the Bank recognize the substantial contribution that
Executive makes or will make to the Company and the Bank; and


WHEREAS, the Company and the Bank wish to provide Executive with certain
protections and benefits in the event of a Change in Control of the Company or
the Bank, as provided in this Agreement


NOW, THEREFORE, in consideration of Executive’s contributions to the Company and
the Bank, and upon the other terms and conditions hereinafter provided, the
parties hereto agree as follows:


1.
TERM OF AGREEMENT



The “term” of this Agreement shall be eighteen (18) full calendar months from
the effective date of this Agreement set forth above, and shall include any
extension or renewal made pursuant to this Section.  Commencing on January 5,
2008 and continuing on January 2 of each year thereafter (the “Anniversary
Date”), this Agreement shall renew for an additional year such that the
remaining term shall be one year unless written notice of non-renewal
(“Non-Renewal Notice”) is provided to Executive at least thirty (30) days and
not more than sixty (60) days prior to any such Anniversary Date, that this
Agreement shall terminate at the end of twelve (12) months following such
Anniversary Date.


2.
PAYMENTS TO EXECUTIVE



(a) Upon the occurrence of Executive’s involuntary termination of employment or
voluntary termination of employment for “Good Reason” (as defined below) within
twelve (12) months following the effective date of a “Change in Control” (as
defined below) (“Termination of Employment”), the Company or the Bank shall pay
Executive (or in the event of his subsequent death, his estate), his base salary
in effect on the date of Executive’s Termination of Employment (“Base Salary”)
for eighteen (18)  months following the date of such Termination of Employment,
provided, however, (i) that such Termination of Employment must qualify as a
“Separation from Service” as defined in Code Section 409A and the regulations
thereunder; and (ii) if Executive is a “Specified Employee” (as defined in Code
Section 409A and the regulations thereunder), to the extent required to avoid
penalties under Code Section 409A, any payment or portions of payments shall not
be made until the first day of the seventh month following Executive’s
Separation from Service.  To the extent amounts payable under this Agreement are
determined by the Bank, in good faith, to be subject to federal, state or local
income tax, the Bank may withhold from each such payment an amount necessary to
meet the Bank’s obligation to withhold amounts under the applicable federal,
state or local law.


(b) In addition, upon the occurrence of Executive’s Termination of Employment,
Executive will have such rights as specified in any other employee benefit plan
(including, but not limited to, equity compensation plans and COBRA rights under
the Bank’s group health plan).


(c) Voluntary Termination of Employment for “Good Reason” following a Change in
Control shall mean Executive’s voluntary resignation from the Bank’s employ
within one hundred and twenty (120) days after the

 
 

--------------------------------------------------------------------------------

 

initial occurrence of any of the following events, provided, however, that
Executive must give the Bank written notice of the initial occurrence of such
event within sixty (60) days of the occurrence of such event and provided
further that the Bank shall have thirty (30) days to cure such situation.  “Good
Reason means:


 
(i)
a material diminution in Executive’s compensation;



 
(ii)
a material diminution in Executive’s authority duties or responsibilities;



 
(iii)
a material diminution in the budget over which Executive retains authority;



 
(iv)
a change in the geographic location at which Executive must perform his duties
that is more than fifty (50) miles from the location of Executive’s principal
workplace on the date of this Agreement; or



 
(v)
any other action or inaction that constitutes a material breach by the Bank of
this Agreement.





(c) “Change in Control” of the Bank or the Company shall mean a change in
control of a nature that:


 
(i)
would be required to be reported in response to Item 5.01 of the current report
on Form 8-K, as in effect on the date hereof, pursuant to Section 13 or 15(d) of
the Securities Exchange Act of 1934 (the “Exchange Act”); or



 
(ii)
results in a Change in Control of the Bank or the Company within the meaning of
the Home Owners’ Loan Act and the Rules and Regulations promulgated by the
Office of Thrift Supervision (or its predecessor agency), as in effect on the
date hereof; or



 
(iii)
without limitation such a Change in Control shall be deemed to have occurred at
such time as:



 
(a)
any “Person” (as the term is used in Sections 13(d) and 14(d) of the Exchange
Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3 under the
Exchange Act), directly or indirectly, of securities of the Bank or the Company
representing 25% or more of the Bank’s or the Company’s outstanding securities;
or



 
(b)
individuals who constitute the Board on the date hereof (the “Incumbent Board”)
cease for any reason to constitute at least a majority thereof, provided,
however, that this subsection (b) shall not apply if the Incumbent Board is
replaced by the appointment by a Federal banking agency of a conservator or
receiver for the Bank and, provided further that any person becoming a director
subsequent to the date hereof whose election was approved by a vote of at least
two-thirds of the directors comprising the Incumbent Board or whose nomination
for election by the Company’s stockholders was approved by the same Nominating
Committee serving under an Incumbent Board, shall be, for purposes of this
clause (b), considered as though he were a member of the Incumbent Board; or



 
(c)
a proxy statement soliciting proxies from stockholders of the Company, by
someone other than the current management of the Company, seeking stockholder
approval of a plan of reorganization, merger or


 
2

--------------------------------------------------------------------------------

 

consolidation of the Company or Bank or similar transaction with one or more
corporations as a result of which the outstanding shares of the class of
securities then subject to such plan or transaction are exchanged for or
converted into cash or property or securities not issued by the Bank or the
Company shall be distributed and the requisite number of proxies approving such
plan of reorganization, merger or consolidation of the Company or Bank are
received and voted in favor of such transactions; or


 
(d)
a tender offer is made for 25% or more of the outstanding securities of the Bank
or Company and shareholders owning beneficially or of record 25% or more of the
outstanding securities of the Bank or Company have tendered or offered to sell
their shares pursuant to such tender offer and such tendered shares have been
accepted by the tender offeror.



(d) “Base Salary” as used in this Agreement shall carry its commonly-accepted
meaning and shall exclude all cash bonuses, equity bonuses, incentive pay,
retirement contributions, employee health and dental benefits, allowances,
expense reimbursement, and other non-salary-related payments.


3.
SOURCE OF PAYMENTS



It is intended by the parties hereto that all payments provided in this
Agreement shall be paid in cash or check from the general funds of the Company
or the Bank, provided, however, that in the event that the payment of any
amounts due under Section 3 above is made by the Bank, such payment shall offset
the payment due from the Company hereunder.


4.
POST TERMINATION OBLIGATIONS



(a)           General.  All payments under this Agreement shall be subject to
Executive’s compliance with this Section 5.


(b)           Litigation Cooperation.  Executive shall, upon reasonable notice,
furnish such information and assistance to the Bank or the Company as may
reasonably be required by the Bank or the Company in connection with any
litigation in which it or any of its subsidiaries or affiliates is, or may
become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between
Executive and the Bank or the Company or any of its subsidiaries or affiliates.


(c)           Confidentiality.  Executive recognizes and acknowledges that the
knowledge of the business activities and plans for business activities of the
Bank and the Company and affiliates thereof, as it may exist from time to time,
is a valuable, special and unique asset of the business of the Bank and the
Company and affiliates thereof.  Accordingly, Executive will not, for a twelve
(12) month period following his Termination of Employment, disclose any
knowledge of the past, present, planned or considered business activities,
including, but not limited to, customer information, of the Bank and the Company
and affiliates thereof to any person, firm, corporation, or other entity for any
reason or purpose whatsoever (except for such disclosure as may be required to
be provided to any regulatory agency with jurisdiction over the Bank or the
Company or any affiliate).  Notwithstanding the foregoing, Executive may
disclose any knowledge of general banking, financial, and/or economic
principles, concepts or ideas which are not solely and exclusively derived from
the business plans and activities of the Bank or the Company, and Executive may
disclose any information regarding the Bank or the Company which is otherwise
publicly available or that he is otherwise legally required to disclose.  In the
event of a breach or threatened breach by Executive of the provisions of this
Section 5(c), the Bank and the Company will be entitled to an injunction
restraining Executive from disclosing, in whole or in part, his knowledge of the
past, present, planned or considered business activities of the Bank or any of
their affiliates, or from rendering any services to any person, firm,
corporation or other entity to whom such knowledge, in whole or in part, has
been disclosed or is threatened to be disclosed.  Nothing herein will

 
3

--------------------------------------------------------------------------------

 

be construed as prohibiting the Bank from pursuing any other remedies available
to them for such breach or threatened breach, including the recovery of damages
from Executive.


(d)           Non-Compete.  Executive agrees not to compete with the Bank and
the Company and any affiliate for a period of twelve (12) months following his
Termination of Employment within twenty-five (25) miles of any city, town or
county in which, as of the date of the Change in Control, the Bank has an office
or has filed an application for regulatory approval to establish an office,
determined as of the date of his Termination of Employment, except as agreed to
pursuant to a resolution duly adopted by the Board.  Executive agrees that
during such period and within said cities, towns and counties, Executive shall
not work for or advise, consult or otherwise serve with, directly or indirectly,
any entity whose business materially competes with the depository, lending or
other business activities of the Bank or the Company.  The parties hereto,
recognizing that irreparable injury will result to the Bank and the Company,
their business and property in the event of Executive’s breach of this Section
5(d), agree that in the event of any such breach by Executive, the Bank and the
Company shall immediately cease all payments hereunder and shall also be
entitled to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive, his partners, agents, servants,
employers, employees and all persons acting for or with him.  Executive
represents and admits that his experience and capabilities are such that he can
obtain employment in a business engaged in other lines and/or of a different
nature than the Bank and the Company, and that the enforcement of a remedy by
way of injunction will not prevent Executive from earning a livelihood.  Nothing
herein will be construed as prohibiting the Bank and the Company from pursuing
any other remedies available to them for such breach or threatened breach,
including the recovery of damages from Executive.


(e)           Non-Solicitation.  Executive further agrees that he will not, in
any manner whatsoever, for a period of twelve (12) months following his
Termination of Employment, either as an individual or as a partner, stockholder,
director, officer, principal, employee, agent, consultant, or in any other
relationship or capacity, with any person, firm, corporation or other business
entity, either directly or indirectly, solicit or induce or aid in the
solicitation or inducement of (i) any employees of the Bank or the Company to
leave their employment with the Bank or the Company or (ii) any customers of the
Bank to leave their customer relationship with the Bank. Executive further
agrees that he will not, in any manner whatsoever, for a period of twelve (12)
months following the his Termination of Employment, either as an individual or
as a partner, stockholder, director, officer, principal, employee, agent,
consultant or in any other relationship or capacity with any person, firm,
corporation or other business entity, either directly or indirectly, solicit the
business of any customers or clients of the Bank or the Company.  Any breach of
this subsection (e) shall result in immediate cessation of any payments being
made hereunder.


(f)           Non-Disparagement.  Executive and the Bank and the Company agree
that they will engage in no conduct which is either intended to or could
reasonably be expected to harm each other in the operation of their
business.  Both parties agree they will not take any action, legal or otherwise,
which might embarrass, harass, or adversely affect each other or which might in
any way work to the detriment of each other, whether directly or indirectly.  In
particular and by way of illustration not limitation, each party agrees that it
will not directly or indirectly contact customers or any entity that has a
business relationship with the other, in order to disparage the good morale or
business reputation or business practices of Executive or the Bank and the
Company, or any of its current and former officers, directors, managers or
employees.


(g)           Return of Property.  Immediately upon his Termination of
Employment, Executive shall return to the Bank and/or the Company all of the
property which belongs to the Bank and/or the Company, including, but not
limited to, computers, keys, cell phones, credit cards and other tangible
property, as well as all original or copies of records, notes, reports,
proposals, lists, correspondence, materials or other documents.


(h)           Duty to Mitigate.  In the event the Executive becomes employed at
a position where he earns less than the amount of his Base Salary as of the date
of his Termination of Employment, the obligations of the Bank and/or the Company
to pay benefits hereunder shall be reduced such that the combination of
Executive’s Base Salary with the new employer and the Bank’s or Company’s
payments hereunder shall, when taken together, approximate the amount of
Executive’s Base Salary as of the date of his Termination of Employment.  If
Executive earns more than the Base Salary as of the date of his Termination from
his new employer, the Bank and/or the Company’s payments hereunder shall
cease.  If the Executive fails to provide the information necessary to determine

 
4

--------------------------------------------------------------------------------

 

the Executive’s Base Salary with the new employer (including self-employment),
all payments hereunder shall cease.  Furthermore, if the Base Salary provided by
Executive’s new employer is deemed by the Bank or Company to be substantially
below an amount that would be considered reasonable in light of available market
information for similar positions, payments hereunder shall be reduced by the
difference.


5.
AMENDMENT AND TERMINATION.



(a)           Amendment.  The Bank or the Company may at any time amend the
Agreement in whole or in part, provided, however, that no amendment shall
decrease or restrict the amount accrued to the date of amendment.


(b)           Termination.  The Bank or the Company may at any time partially or
completely terminate the Agreement, if, in its judgment, the tax, accounting, or
other effects of the continuance of the Agreement, or potential payments
thereunder, would not be in the best interests of the Bank or the Company.


(i)            Partial Termination.  In the event of a partial termination, the
Agreement shall continue to operate and be effective with regard to benefits
accrued prior to the effective date of such partial termination, but no further
benefits shall accrue after the date of such partial termination.


(ii)           Complete Termination.  Subject to the requirements of Code
Section 409A, in the event of complete termination, the Agreement shall cease to
operate and the Bank shall pay the Executive any benefits owed hereunder as a
cash lump sum as of the effective date of the complete termination.  Such
complete termination of the Agreement shall occur only under the following
circumstances and conditions.


(A)           The Bank may terminate the Agreement within 12 months of a
corporate dissolution taxed under Code section 331, or with approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
accrued under the Agreement are included in the Executive’s gross income in the
latest of (i) the calendar year in which the Agreement terminates; (ii) the
calendar year in which the amount is no longer subject to a substantial risk of
forfeiture; or (iii) the first calendar year in which the payment is
administratively practicable.


(B)           The Bank may terminate the Agreement within the thirty (30) days
preceding a Change in Control (but not following a Change in Control), provided
that the Agreement shall only be treated as terminated if all substantially
similar arrangements sponsored by the Bank are terminated so that the Executive
and all participants under substantially similar arrangements are required to
receive all amounts of compensation deferred under the terminated arrangements
within twelve (12) months of the date of the termination of the arrangements.


(C)           The Bank may terminate the Agreement provided that (i) all
arrangements sponsored by the Bank that would be aggregated with this Agreement
under Treasury Regulations Section 1.409A-1(c) if any individual; covered by
this Agreement was also covered by any of those other arrangements are also
terminated; (ii) no payments other than payments that would be payable under the
terms of the arrangement if the termination had not occurred are made within
twelve (12) months of the termination of the arrangement; (iii) all payments are
made within twenty-four (24) months of the termination of the arrangements; and
(iv) the Bank does not adopt a new arrangement that would be aggregated with any
terminated arrangement under Treasury Regulations Section 1.409A-1(c) if the
same individual participated in both arrangements, at any time within three
years following the date of termination of the arrangement.


(D)           The Bank may terminate the Agreement pursuant to such other terms
and conditions as the Internal Revenue Service may permit from time to time.


6.
EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFIT PLANS



This Agreement contains the entire understanding between the parties hereto and
supersedes any prior agreement between the Company, the Bank and Executive,
except that this Agreement shall not affect or operate to reduce any benefit or
compensation inuring to Executive of a kind elsewhere provided. No provision of
this

 
5

--------------------------------------------------------------------------------

 

Agreement shall be interpreted to mean that Executive is subject to receiving
fewer benefits than those available to him without reference to this Agreement.


7.
NO ATTACHMENT



(a) Except as required by law, no right to receive payments under this Agreement
shall be subject to anticipation, commutation, alienation, sale, assignment,
encumbrance, charge, pledge, or hypothecation, or to execution, attachment,
levy, or similar process or assignment by operation of law, and any attempt,
voluntary or involuntary, to affect any such action shall be null, void, and of
no effect.


(b)           This Agreement shall be binding upon, and inure to the benefit of,
Executive, the Company, the Bank and their respective successors and assigns.


8.
WAIVER



No term or condition of this Agreement shall be deemed to have been waived, nor
shall there be any estoppel against the enforcement of any provision of this
Agreement, except by written instrument of the party charged with such waiver or
estoppel. No such written waiver shall be deemed a continuing waiver unless
specifically stated therein, and each such waiver shall operate only as to the
specific term or condition waived and shall not constitute a waiver of such term
or condition for the future or as to any act other than that specifically
waived.


9.
REQUIRED PROVISIONS



Notwithstanding anything herein contained to the contrary, any payments to
Executive by the Company or the Bank, whether pursuant to this Agreement or
otherwise, are subject to and conditioned upon their compliance with Section
18(k) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1828(k), and the
regulations promulgated thereunder in 12 C.F.R. Part 359.


10.
SEVERABILITY



If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.


11.
GOVERNING LAW



(a)           The validity, interpretation, performance, and enforcement of this
Agreement shall be governed by the laws of the State of Iowa.


(b)           Any dispute or controversy arising under or in connection with
this Agreement shall be settled exclusively by arbitration, conducted before a
single arbitrator, mutually agreed upon by the parties.  Such arbitration shall
be conducted in a location within fifty (50) miles from the location of the
Company, in accordance with the rules of the Judicial Mediation and Arbitration
Systems (JAMS) then in effect.  Judgment may be entered on the arbitrator’s
award in any court having jurisdiction.


12. 
SUCCESSOR TO THE COMPANY OR BANK



The Company and the Bank shall require any successor or assignee, whether direct
or indirect, by purchase, merger, consolidation or otherwise, to all or
substantially all the business or assets of the Company or the Bank, expressly
and unconditionally to assume and agree to perform the Company’s or the Bank’s
obligations under this Agreement, in the same manner and to the same extent that
the Company or the Bank would be required to perform if no such succession or
assignment had taken place.

 
6

--------------------------------------------------------------------------------

 

13.
NOT AN EMPLOYMENT AGREEMENT



This Agreement does not guarantee employment with the Bank or the Company and
the Bank and the Company has not waived its rights to treat the Executive as an
“at will” employee.
 

14.
SIGNATURES



IN WITNESS WHEREOF, the Company and the Bank have caused this Agreement to be
executed by its duly authorized officers, and Executive has signed this
Agreement, effective as of the date first above written.



 
FIRST FEDERAL BANKSHARES, INC.
           
January 5, 2009
By:
/s/ Arlene Curry
Date
 
Arlene Curry
   
Chair, Board of Directors
       
VANTUS BANK
           
January 5, 2009
By:
/s/ Arlene Curry
Date
 
Arlene Curry
   
Chair, Board of Directors
             
EXECUTIVE
           
January 5, 2009
 
/s/ Levon Mathews
Date
 
Levon Mathews


 
7 

--------------------------------------------------------------------------------